Title: Thomas Jefferson to Gilbert C. Russell, 18 April 1810
From: Jefferson, Thomas
To: Russell, Gilbert C.


          
            Sir
             
                     Monticello 
                     Apr. 18. 10.
          
            I have to acknolege the reciept of your favors of Jan. 4. & 31. the last of which did not reach me till two days ago; and with my own, to express the thankfulness of all the friends of the late unfortunate governor Lewis for your kind attentions to him. we have all to lament that a fame so dearly earned was clouded finally by such an act of desperation.
			 
			 he was much afflicted & habitually so with
			 hypocondria. this was probably increased by the habit into which he had fallen & the painful reflections that would necessarily produce in a mind like his. his loss to the world is a very
			 great
			 one, as it is impossible that any other can paint to them the occurrencies of his journey so faithfully as he who felt them.
			  I have duly handed on whatever you have
			 communicated to me respecting
			 his
			 pecuniary interests to Capt William Meriwether, his relation, his intimate friend & one of his executors, 
		   and pray you to accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        